DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/04/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graebe (US# 5052068).
Graebe discloses all the limitations of the instant claims including; a first array of spaced apart elastically deformable of void cells 3, wherein some of the void cells include four sidewalls forming a rectangular outline, at least two of the sidewalls each including only one uninterrupted outwardly curved surface and at least two uninterrupted inwardly curved surfaces, and wherein the outwardly 
Regarding claim 3, a perimeter length at least at the middle portion in the substantially exceeds an overall outline length of a base portion of each of the void cells having at least one outwardly curved surface due to the curved walls.  Figure 4. 
Regarding claim 4, an outwardly curved surface depth substantially recesses from an overall outline of a base portion of each void cells having at least one outwardly curved surface. 
Regarding claim 7, note dome-shaped peak.  Figures 2-3.
Regarding claim 8, an overall outline of a base portion of each of the void cells having at least one outwardly curved surface is rectangular, and wherein radii of the outwardly curved surfaces are less than both half a length and half a width of the rectangular overall outline of the base portion.   Figure 4

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graebe (US# 5052068) in view of Roux (US# 2002/0013967).

Regarding claim 16, a perimeter length substantially exceeds an overall outline length of a base portion of each of the void cells having at least one outwardly curved surface.  
Regarding claim 17, an outwardly curved surface depth substantially recesses from an overall outline of a base portion of each void cells having at least one outwardly curved surface.  
Regarding claim 18, note each void cell of layer is open to atmosphere at some point in manufacture.   Note the natural state [0018] of Roux.  Language clarifying that void cells of the resulting device are open to atmosphere would probably better define the invention.
Regarding claim 20, note dome-shaped peak. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657